Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board. The only contention of appellants is that the evidence does not support a finding of occupational disease or a finding of causal relationship. Claimant was employed as a parts manager and gas station *1084attendant, and his duties required him to be on his feet the entire day except for about one hour. He became disabled as a result of varicosities of both lower extremities which the board has found to be an occupational disease contracted due to the nature of his employment. There is medical testimony to support this finding. The issue is one of fact. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.